Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     June 05, 2015

The Court of Appeals hereby passes the following order:

A15A1773. IN RE: THE ESTATE OF MILDRED IRENE CANTRELL.

       Regina A. Carter, Administrator of the Estate of Mildred Irene Carter, filed a
multi-count complaint against Vistacare, LLC. On February 23, 2015, the trial court
dismissed two of the plaintiff’s three claims. However, Carter’s fraud claim remained
pending. Carter then filed this direct appeal. We lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” (Punctuation and citation omitted.) Johnson v. Hosp. Corp. of
America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989). Here, although the trial
court dismissed two of Carter’s three claims, the fraud claim remains pending.
Therefore, the challenged order is not a final order, and it is appealable only through
the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b). See id. Because
Carter failed to comply with those procedures, this appeal is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                               06/05/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.